DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Kasahara et al. (US Patent Application No. 2015/0240040) in view of Uchiumi (JP 2007-045935, see machine translated version) and Hara (JP 2019-014785, see machine translated version).
Regarding claim 1, Kasahara et al. teach a light reflecting body (page 2, paragraph [0019]) comprising a base containing a resin material (page 1, paragraph [0012]) and a calcium carbonate (page 1, paragraph [0012], page 2, paragraph [0019]), the resin material being selected from the group consisting of a polyester resin composition and a polyarylate resin composition (page 4, paragraph [0050]) and a metal layer on a surface of the base (page 2, paragraph [0019]), wherein the calcium carbonate has a BET specific surface area of 1.0 to 10.0 m2/g which reads on Applicant’s claimed range of 1 to 15 m2/g (page 3, paragraph [0034]), the calcium carbonate has such a particle diameter of 0.26 µm or less which reads on Applicant’s claimed particle size distribution determined by using an electron microscope that a proportion of particles having a particle size of 0.1 µm or less is 10% or less of the calcium carbonate (page 2, paragraphs [0022], [0023]).
Kasahara et al. fail to teach the calcium carbonate has a pore distribution curve determined by mercury porosimetry that a top of a peak representing interparticle void size is in a pore size range of 0.1 to 1.0 µm.  However, Uchiumi teaches a calcium carbonate having a pore distribution determined by mercury porosimetry of 0.5 µm which reads on Applicant’s claimed pore distribution curve determined by mercury porosimetry that a top of a peak representing interparticle void size is in a pore size range of 0.1 to 1.0 µm (paragraph [0047]).
It would have been obvious to a person of the ordinary skill in the art before the effective filing date of the claimed invention to modify the pore size of Kasahara et al. to that of Uchiumi in order to provide excellent thixotropy and slump resistance, excellent storage stability, adhesiveness and workability (Uchiumi, paragraph [0001]).
Kasahara et al. fail to teach a residue on a sieve having a mesh size of 45 µm after wet sieving of the calcium carbonate is 0.1% or less.  However, Hara teaches polyester resin (paragraph [0001]) comprising calcium carbonate (paragraph [0149]) and talc having a 45 µm sieving residue of 1 (paragraphs [0149], [0155]).
Hara does not disclose a residue on a sieve having a mesh size of 45 µm after wet sieving of the calcium carbonate is 0.1% or less.  However, where in the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges in amount involve only routine skill in the art, absence a showing of criticality.  MPEP 2144.05 II.  One would have been motivated to modify the amount of residue of Hara in order to provide adequate heat resistance, weld strength and less warpage (Hara, paragraph [0112]).
It would have been obvious to a person of the ordinary skill in the art before the effective filing date of the claimed invention to provide the amount of residue of Hara in the light reflecting body of Kasahara et al. in order to provide adequate heat resistance, weld strength and less warpage (Hara, paragraph [0112]).



Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHINESSA GOLDEN whose telephone number is (571)270-5543.  The examiner can normally be reached on Monday - Friday; 8:00 - 4:00 EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alicia Chevalier can be reached on 571-272-1490.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
	
/Chinessa T. Golden/Primary Examiner, Art Unit 1788                                                                                                                                                                                                        11/17/2022